Case 1:08-cr-00391-WS-M Document 110 Filed 07/13/20 Page 1 of 4                    PageID #: 738




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


JULIUS WOMACK,                                    )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )   CRIMINAL NO. 08-0391-WS
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
       Respondent.                                )


                                            ORDER
       This matter comes before the Court on petitioner Julius Womack’s filing styled “Time-
Sensitive Motion for Compassionate Release” (doc. 109).
       The court file reflects that, following a jury trial, Womack was convicted of bank
robbery, in violation of 18 U.S.C. § 2113(a) & (d), and use of a firearm in furtherance of a crime
of violence, in violation of 18 U.S.C. § 924(c). This Court sentenced Womack to a total term of
imprisonment of 216 months, including a 120-month mandatory consecutive term for the §
924(c) violation. Womack has served approximately 12 years of that sentence and has a
projected release date of June 17, 2024. He is presently incarcerated at FCI Talladega, a
medium-security facility in Talladega, Alabama.
       Womack is one of numerous defendants who has petitioned this Court for compassionate
release or modification of sentence based on the effects of the COVID-19 pandemic. In his
Motion, filed pro se, Womack invokes 18 U.S.C. § 3582(c)(1)(A)(i), as amended by § 603 of the
First Step Act enacted in December 2018. That section allows a defendant to petition the Court
directly for reduction of a term of imprisonment for “extraordinary and compelling reasons,”
without a motion by the Director of the Bureau of Prisons (“BOP”), after “the lapse of 30 days
from the receipt of such a request by the warden of the defendant’s facility.” § 3582(c)(1)(A).
Womack indicates that he submitted such a request to the Warden of FCI Talladega on May 9,
2020, but that the Warden denied it in writing on June 16, 2020. Womack could have pursued an
administrative appeal, but apparently did not do so. In these circumstances, the Court assumes
Case 1:08-cr-00391-WS-M Document 110 Filed 07/13/20 Page 2 of 4                      PageID #: 739




(without deciding) that the amended version of the statute authorizes Womack to request judicial
modification of his term of imprisonment where “extraordinary and compelling reasons warrant
such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).
       Critically, however, any such reduction in sentence for “extraordinary and compelling
reasons” must be “consistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s applicable policy
statement, set forth at Application Note 1 to the Commentary of § 1B1.13 of the Federal
Sentencing Guidelines, defines “extraordinary and compelling reasons” justifying sentence
reduction as including (i) the defendant’s serious medical condition diminishing his ability to
provide self-care within the environment of a correctional facility; (ii) the advanced age of the
defendant; (iii) family circumstances such as death or incapacitation of the caregiver of the
defendant’s minor children; and (iv) other reasons “[a]s determined by the Director of the Bureau
of Prisons.” Id. Womack’s Motion in no way implicates the first three categories of
extraordinary and compelling reasons;1 therefore, his request would appear to rise or fall on the
fourth ground identified by the Sentencing Commission.
       The BOP’s Program Statement 5050.50 identifies in some detail the types of reasons that
the Director of the BOP deems “extraordinary and compelling” within the fourth prong of the
Sentencing Commission’s policy statement. Nothing in PS 5050.50 reflects a determination by
the BOP that compassionate release may be appropriate based on an inmate’s generalized fear of
contracting COVID-19 in prison. As such, Womack is effectively urging this Court to find that
his circumstances constitute an “extraordinary and compelling reason” for § 3582(c)(1)(A) relief,
even though doing so would not be within the scope of reasons determined by the BOP to be
extraordinary and compelling and therefore would not be consistent with the Sentencing
Commission’s applicable policy statement. Simply put, then, Womack’s Motion would have this
Court ignore statutory language requiring that sentence reductions for “extraordinary and
compelling reasons” be consistent with Sentencing Commission policy statements by essentially
superimposing the Court’s own policy preferences over those of the Sentencing Commission and


       1
               To be sure, Womack indicates that he suffers from certain medical conditions that
“hamper his physical abilities and … cause significant physical discomfort.” (Doc. 109,
PageID.721.) However, he makes no showing whatsoever that these conditions presently
diminish his ability to provide self-care in a prison environment.


                                                -2-
Case 1:08-cr-00391-WS-M Document 110 Filed 07/13/20 Page 3 of 4                        PageID #: 740




the Bureau of Prisons. This Court has previously declined to do so. See United States v. Lynn,
2019 WL 3805349, *4 (S.D. Ala. Aug. 13, 2019) (“Should the Commission so amend its policy
statement, the courts will of course be bound by Section 3582(c)(1)(A) to follow the amended
version. Until that day, however, the Court must follow the policy statement as it stands.”). It
reaches the same conclusion today for the same reasons set forth in Lynn.
       Even assuming this Court were empowered now to make determinations of
“extraordinary and compelling reasons” in addition to those specified in U.S.S.C. § 1B1.13 and
PS 5050.50, the undersigned would not find that the circumstances described by Womack meet
that high standard for compassionate release. To understand why, it is helpful to examine §
12003(b)(2) of the CARES Act, which granted the Attorney General authority to lengthen the
maximum amount of time for which the BOP is authorized to place a prisoner in home
confinement beyond the limits imposed by 18 U.S.C. § 3624(c)(2).2 In exercising this authority,
the Attorney General has issued Memoranda to the Director of the BOP dated March 26, 2020
and April 3, 2020. Among other things, those Memoranda enumerate criteria for inmates to be
eligible for home confinement. Those discretionary factors include, without limitation, the
following: (i) the age and vulnerability of the inmate to COVID-19, in accordance with CDC
guidelines; (ii) the security level of the facility, with priority given to inmates residing in low and
minimum security facilities; (iii) the inmate’s conduct in prison; (iv) the inmate’s score under
PATTERN, with inmates scoring above the minimum score not receiving priority treatment; (v)
whether the inmate has a demonstrated, verifiable re-entry plan that will prevent recidivism and
maximize public safety; and (vi) the seriousness and severity of the inmate’s crime of conviction
and danger posed by the inmate to the community. The Attorney General also directed the BOP
to maximize appropriate transfers to home confinement of all appropriate inmates held at BOP
facilities where significant levels of COVID-19 infection are materially affecting operations.
       Many of the non-exhaustive factors listed in the Attorney General’s Memoranda do not
favor home confinement or early release in this case. Womack states that he is 39 years old, so


       2
               The Court recognizes, of course, that Womack has not specifically requested to
serve the remainder of his sentence under home confinement; rather, his Motion is expressly
predicated on a request for early release. Nonetheless, the factors that are relevant in the home
confinement inquiry are also helpful in analyzing whether a defendant should be granted early
release under the First Step Act because of COVID-19 related concerns.


                                                  -3-
Case 1:08-cr-00391-WS-M Document 110 Filed 07/13/20 Page 4 of 4                       PageID #: 741




he is not of an advanced age that might heighten his risk of contracting COVID-19. Moreover,
while Womack enumerates four health conditions that he contends elevate his risk of becoming
infected, the medical records he submitted in support of his Motion reflect that three of those
conditions (allergic rhinitis, acute upper respiratory infection, anemia) are either resolved or in
remission. (Doc. 109, PageID.734.) Womack’s fourth condition (thyroid disorder) is listed in
the medical records as a current, chronic condition; however, he cites no evidence and no reason
to believe that such a condition is associated with an elevated risk of COVID-19 infection.
Information available to the Court is to the contrary.3 Further, Womack’s statements that
COVID-19 has been spreading at FCI Talladega since May 2020 appear inaccurate. According
to current data reported by the BOP, only 5 inmates at that facility have received positive tests
for COVID-19. Also weighing against granting compassionate release are the facts that (i)
Womack is housed in a medium-security facility, not a low- or minimum-security facility; (ii) he
still has nearly four years remaining to serve on his sentence; and (iii) his crimes of conviction
are serious bank robbery and firearms offenses.
       After weighing all of the relevant circumstances and information presented, the Court
concludes that Womack has made no showing of the sort of “extraordinary and compelling
reasons” contemplated by 18 U.S.C. § 3582(c)(1)(A)(i) that might warrant the discretionary
exercise of any First Step Act authority for compassionate release or sentence modification to
protect him from risks of contracting the COVID-19 virus in prison. Accordingly, his Motion
for Compassionate Release (doc. 109) is denied.
       DONE and ORDERED this 10th day of July, 2020.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE




       3
               In particular, the Court takes judicial notice that the American Thyroid
Association has stated that “[t]hus far, there is no indication that patients with autoimmune
thyroid disease are at greater risk of getting COVID-19 or of being more severely affected
should they acquire the COVID-19 infection.” https://www.thyroid.org/covid-19/coronavirus-
frequently-asked-questions (retrieved July 9, 2020). Likewise, the Association states that even
“[h]aving a previous diagnosis of thyroid cancer and receiving thyroid hormone medication is
not a known risk factor for getting COVID-19 or being more severely affected by it.” Id.


                                                 -4-
